DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims filed 4/20/2021.  Claims 1-15, 23 canceled.
Reasons for Allowance
3.	Claims 16-22, 24-30 allow.
	The following examiner reasons for allowance:
	Lando 2015/0271620 discloses these elements from claim 16 “a small form-factor smart speaker system includes a front firing driver, a side firing driver pair and upward firing driver all configured to projected sound in a relatively narrow dispersion pattern” and these elements from claim 27 “a small form-factor speaker system comprising: an interface receiving stereo audio; an up-mixer generating surround sound formatted audio from the stereo audio including one or more height channels; a virtualizer/down-mixer component coupled to the upmixer and generating speaker feeds for two or more loudspeaker output section, configured to play back the stereo audio, wherein each output section is further configured to play its own dedicated stereo audio signals.
Tsakiris 2015/0172817 discloses these elements from claim 16 an acoustic driver 400 comprises a front firing driver 420d, side drivers 412a, 420a and top drivers 412b, 412c, 420b.  The front firing driver 420d may extended frequency response over the entire audio range and wherein front firing driver 420s radiates L+R sound.  Driver 412a may be configured to radiate an acoustic signal that is 180 degrees out of phase from mid-range driver 412b; and these elements from claim 27 an acoustic driver 400 comprises a front firing driver 420d, side drivers 412a, 420a and top drivers 412b, 412c, 420b.  The front 
Yoo 2017/0289723 discloses these elements from claim 16, an audio output apparatus 10 includes four speaker units S1, S2, S3, S4 and exposed to the outside the housing.  These speaker units have different directionalities.  The processor 130 may down-mix a stereo signal (including a left-channel signal and a right-channel signal). The processor 130 may divide a signal obtained by down-mixing the stereo signal according to a certain frequency band; and these elements from claim 27 an audio output apparatus 10 includes four speaker units S1, S2, S3, S4 and exposed to the outside the housing.  These speaker units have different directionalities.  The processor 130 may down-mix a stereo signal (including a left-channel signal and a right-channel signal). The processor 130 may divide a signal obtained by down-mixing the stereo signal according to a certain frequency band.
However, the above prior art does not disclose the claimed limitation for claim 16 “a front firing driver configured to project sound in a relatively broad dispersion pattern; and a side firing driver pair and an upward firing driver all configured to project sound in a relatively narrow dispersion pattern, wherein the relatively broad and narrow dispersion patterns are configured to preserve an image of correlated audio content and expand non-correlated audio content to thereby form a virtual acoustic bubble around a listener when placed in a central location of a room, wherein the relatively narrow dispersion comprises a sound dispersion pattern of at least half of that produced by the relatively broad dispersion pattern”; and the claimed limitation for claim 27 “a set of drivers comprising a front firing driver set a side firing driver pair, and an upward firing driver, each coupled to a respective output section and configured to project sound in at least two different dispersion patterns including a relatively broad dispersion pattern and a relatively narrow dispersion pattern, wherein the relatively broad and narrow dispersion patterns are configured to preserve an image of correlated audio content and expand non-correlated audio content to thereby form a virtual acoustic bubble around a listener, the front firing driver configured to project sound in the broad dispersion pattern, and the side firing driver pair and the upward firing driver configured to project sound in the narrow dispersion pattern the front, and further wherein the relatively narrow dispersion pattern comprises a sound dispersion pattern of at least half of that produced by the relatively broad dispersion pattern”.
	Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 
/JULIE X DANG/Examiner, Art Unit 2653    

/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653